 STATE OF NORTH CAROLINA                         IN THE GENERAL COURT OF JUSTICE
 COUNTY OF CUMBERLAND                                SUPERIOR COURT DIVISION
                                                            19 CVS 3742
 ANTHONY THOMPSON,
         Plaintiff,
                         v.

 BALFOUR BEATTY
 INFRASTRUCTURE,INC.,BALFOUR                                                                        •
                                                                                                        ••••••••• •i
                                                                                              .

 BEATTY CONSTRUCTION LLC,                                              •
 BALFOUR BEATTY EQUIPMENT,LLC,                                   AMENDED         C-
                                                                                  )
                                                                                       c=1
 BALFOUR ENTERPRISES,INC,                                       COMPLAIN
 BRANDSAFWAY SERVICES LLC,                                                        4I              11
 SAFWAY GROUP HOLDINGS LLC,                                                             f•J
 BRANDSAFWAY LLC,
 BRANDSAFWAY INDUSTRIES LLC,                                                       0
                                                                                        •"0

 BRANDSAFWAY SOLUTIONS LLC,
 SAFWAY LLC,THYSSENKRUPP                                                            if) 0
 SAFWAY,INC., and SAFWAY
 TRANSFER AND STORAGE,INC.
         Defendants.



        Pursuant to Rule 15 of the North Carolina Rules of Civil Procedure, there having been no

answer or other response filed by the defendants, the plaintiff herein amends his complaint as a

 matter of right as follows:

        NOW COMES the Plaintiff, Anthony Thompson (hereinafter referred to as "Plaiiitiff", by

 and through his counsel of record, complaining of the defendants, Balfour Beatty Infrastructure,

Inc. (hereinafter "BBI") and Balfour Beatty Construction, LLC (hereinafter "BBC"), Balfour

 Beatty Equipment LLC (hereinafter "BBE"), Balfour Enterprises, Inc., (hereinafter "BE")

(collectively referred to as the "Balfour defendants"), Brandsafway Services LLC,Safway Group

 Holdings, LLC, BrandSafway LLC, BrandSafway Industries LLC, BrandSafway Solutions LLC,



                                                1


          Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 1 of 9
Safway LLC, Thyssenkrupp Safway, Inc., and Safway Transfer and Storage, Inc. (collectively

referred to as"Safway Defendants"), and as a cause ofaction, alleges and says:

       1.      Plaintiff Anthony Thompson is a citizen and resident of Fayetteville, Cumberland

   County,North Carolina.

       2.      Upon information and belief, BrandSafway Services LLC,is a foreign corporation

   formerly known as Safway Services, LLC and is licensed to do business in the state of North

   Carolina.

       3.      Upon information and beliefSafway Group Holdings,LLC is a foreign corporation

   licensed to do business in the state ofNorth Carolina.

       4.      Upon information and belief, BrandSafway,LLC is a foreign corporation formerly

   known as Brand Scaffold Builders and Brand Energy Solutions, LLC.

       5.      Upon information and belief, BrandSafway Industries,LLC is a foreign corporation

   and is licensed to do business in the State of North Carolina.

       6.      Upon information and belief,BrandSafway Solutions, LLC is a foreign corporation

   and is licensed to do business in the State ofNorth Carolina with offices at 6517 Hilburn Drive,

   Raleigh, North Carolina.

       7.      Upon information and belief, Safway, LLC is a foreign corporation and is licensed

    to do business in the State of North Carolina

       8.      Upon information and belief, Thyssenkrupp Safway, Inc. is a foreign corporation

   and is licensed to do business in the State ofNorth Carolina.

       9.      Upon information and belief, Safway Transfer and Storage, Inc. is a foreign

   corporation and is licensed to do business in the State ofNorth Carolina.

        10.    Upon information and belief, the Safway defendants, Brandsafway Services LLC,

    Safway Group Holdings, LLC, BrandSafway LLC, BrandSafway Industries LLC,
                                                    2


         Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 2 of 9
BrandSafway Solutions LLC,Safway LLC,Thyssenkrupp Safway,Inc., and Safway Transfer

and Storage, Inc., (hereinafter referred to as Safway defendants) Safway defendants

collectively, or in the alternative individually, were in the business of providing, renting,

erecting and maintaining scaffolding on job construction sites, including the one at issue in

this action.

    1 1.       Upon information and belief, Balfour Beatty Infrastructure, Inc.(hereinafter BBI)

is a foreign corporation licensed to do business in the state of North Carolina and is formerly

known as Balfour Beatty Construction, Inc.

    12.        Upon information and belief, Balfour Beatty Equipment,LLC(hereinafter BBE)is

a foreign corporation licensed to do business in the state of North Carolina.

    13.        Upon information and belief, Balfour Enterprises, Inc.(hereinafter BE)is a foreign

 corporation licensed to do business in the state ofNorth Carolina.

    14.        Upon information and belief, Balfour Beatty Construction, LLC (hereinafter

"BBC")is a foreign corporation licensed to do business in the state ofNorth Carolina.

    15.        Upon information and belief, Balfour Beatty Infrastructure, Inc. (hereinafter

"BBI") and Balfour Beatty Construction, LLC (hereinafter "BBC"), Balfour Beatty

 Equipment LLC (hereinafter "BBE"), Balfour Enterprises, Inc., (hereinafter "BE")

(collectively referred to as the "Balfour defendants"), collectively, or in the alternative

 individually, served as the general contractor on the construction site identified in this action,

(hereinafter referred to as Balfour Defendants).

     16.       On or about June 28, 2016, Thompson was employed by Contaminant Control,

 Inc., a North Carolina corporation as an environmental technician and was working on a job

 site at an apartment building in Cary, Wake County, North Carolina.



                                                3


      Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 3 of 9
    17.    As part of Thompson's job duties, he was removing windows from the existing

building while working on scaffolding twelve(12) to thirteen (13)stories above the ground.

    18.    Upon information and belief, the Balfour defendants were the general contractor on

the project and were responsible for securing the premises of the project.

    19.    Upon information and belief, the Safway defendants owned and constructed the

scaffolding and was at all times relevant to this action responsible for its condition,

maintenance and repair.

    20.    On or about June 28,2016, a representative from the Balfour defendants known as

"Mike" was onsite supervising the construction site.

    21.    Prior to and on or about June 28,2016, upon information and beliefa representative

ofthe Safway defendants was onsite at all relevant times.

    22.    The Balfour defendants' representative would provide daily safety instruction to

the various subcontractors onsite including Thompson which consisted of merely stating "be

safe".

    23.    On or about June 28, 2016, rain was falling on the construction site and on the

scaffolding creating a potentially hazardous condition.

    24.    Despite these conditions, the Balfour defendants' representative known as "Mike"

instructed and ordered the Contaminant Control, Inc., employees, including Thompson, to

continue working on the project. That at all times mentioned herein the Balfour defendants'

 representative known as"Mike" was an agent and employee ofthe Balfour defendants and the

Safway defendants and was working within the course and scope of their employment for the

Balfour defendants and the Safway defendants. That the negligent acts and omissions of

"Mike" is imputed to the Safway defendants and the Balfour defendants under the theory of

 respondeat superior.
                                             4


      Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 4 of 9
   25.     Defendants did not install or cause to be installed safety rails on the scaffolding,

including but not limited to the steps ofthe scaffolding, at any time prior to the events of June

28,2016.

   26.     Defendants did not install or cause to be implemented a fall arrest system at any

time prior to the events ofJune 28, 2016.

   27.     Defendants did not install or cause to be installed any anti-slip surfacing on the

scaffolding at any time prior to the events ofJune 28,2016.

   28.     On June 28, 2016, Thompson ascended the stairs of the scaffolding and began his

job duties that day which included removing nails and moving boards.

   29.     As Thompson descended the steps, carrying no items, he slipped due to the water

accumulating on the steps from the rain and fell downs approximately ten (10) steps landing

on his back.

    30.    As a result of the fall, Thompson suffered permanent and painful bodily injuries

about his head, neck and back.

                                       NEGLIGENCE

    31.    Plaintiff Thompson incorporates by reference paragraphs 1-30 as if fully set forth

herein.

 • 32.     The Defendants, and their agent and employee,"Mike" were negligent and such

negligence was a proximate cause ofThompson's injuries as follows:

           a. Safway defendants and Balfour defendants failed to install or cause to be

               installed safety devices including but not limited to a fall arrest system on the

               day ofthe accident;




                                              5


      Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 5 of 9
          b. Safeway defendants and Balfour defendants failed to install or cause to be

              installed safety devices including but not limited to safety rails on the

              scaffolding including but not limited to the stairs;

          c. Safeway defendants and Balfour defendants failed to install or cause to be

              installed safety devices including but not limited to anti-slip surfacing;

          d. Safeway defendants and Balfour defendants failed to install or cause to be

              installed safety devices including but not limited to other safety measures

              designed to prevent such incidents as that suffered by Thompson;

          e. The Safway defendants, the Balfour defendants and their agent and employee

             "Mike" are further negligent in that they instructed Contaminant Control, Inc.,

              employees, including the plaintiff to proceed with work on the date of the

              incident despite the weather conditions which posed a foreseeable risk ofinjury;

   33.    Defendants had a duty imposed by law to use ordinary care to keep the premises in

a reasonably safe condition for subcontractors like Thompson who use the premises in a

reasonable and ordinary manner.

   34.     Defendants breached this duty, through the actions of their agents or employees,

while acting within their scope ofemployment, in that Defendants:

          a. Allowed unsafe scaffolding when Defendants knew, or in the exercise of

              reasonable care should have known,that the stairs created an unreasonable risk

              of harm to workers, including Thompson;

          b. Failed to take reasonable care in the maintenance and supervision of its

              premises for the protection of workers present, including Thompson;

          c. Failed to conduct reasonable inspections of the premises that would reveal

              dangerous conditions;
                                             6


     Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 6 of 9
           d. Failed to take reasonable precautions to keep the scaffolding in a reasonably

               safe condition thru the use of known and accepted safety measures, including

               but not limited to handrails, a fall safe system and anti-slip surfacing;

           e. Failed to take reasonable precautions to either make its premises reasonably

               safe or give warnings as is reasonably necessary to inform of any foreseeable

               danger;

           f. Failed to maintain the scaffolding in a reasonably safe condition;

           g. Failed to warn Plaintiff or other invitees ofthe danger presented;

           h. Failed to othen'ise exercise due care with respect to the matters alleged in this

               complaint.

   35.      Defendants had a duty to maintain the scaffolding and the construction site as a

reasonable and prudent person and a duty to exercise reasonable care and diligence to prevent

unreasonable risks, hazards and harm to the public including the Plaintiff

   36.     That in connection with their management of the scaffolding described herein,

Defendants violated their duty to the public and to the Plaintiff in that they:

   37.     As a direct and proximate result of the negligence of the Defendants as set forth

Above, Plaintiffsustained the following serious injuries and damages:

Pain and suffering;

           a. Medical and other expenses; Present and Future;

           b. Partial permanent injury and disability to important parts of his body;

           c. Lost Wages;

           d. Other damages, all in amounts not yet fully determined.




                                              7



      Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 7 of 9
   38.     As a result, Plaintiff has been damaged in an amount in excess of twenty-five

thousand dollars($25,000.00)for bodily injuries, pain and suffering, medical and other

expenses and lost wages incurred.

   WHEREFORE,Plaintiff respectfully prays unto the Court as follows:

    1.     Plaintiff have and recover of the named Defendants,jointly and severally, a sum in

excess oftwenty five thousand dollars($25,000)for personal injuries;

   2.      Plaintiff recover prejudgment interest, post-judgment interest, and attorney's fees,

ifallowed by law;      .

   3.      That the costs of this action be taxed to Defendants; and

   4.      For such other and further reliefas the Court deemsjust and proper.


   This the 2
            0/lay ofJune, 2019


                                 BRENT ADAMS & ASSOCIATES


                                 a.104.0                0
                                 Mario Thagga      'Tuel, State Bar No. 34243
                                 marlo©brentadams.com
                                 Brenton D. Adams, State Bar No. 11
                                 brent@brentadams.com
                                 Post Office Box 1389
                                 Dunn, North Carolina 28335
                                 1 19 Lucknow Square
                                 Dunn, NC 28334
                                 Telephone:(910)892-8177
                                 Facsimile: (910)892-0652
                                 Attorneysfor Plaintiff




                                            8


     Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 8 of 9
                                            CERTIFICATE OF SERVICE
         This is to certify that the undersigned has this date served the foregoing AMENDED COMPLAINT WITH

ORIGINAL COMPLAINT attached thereto in the above-entitled action upon all parties to this cause by depositing a

copy in a postpaid wrapper in a post office or official depository under the exclusive care and custody ofthe United States

Postal Service, properly addressed to the parties, attorney or attorneys for said parties, as listed below by certified mail:


BrandSafway Services LLC                                            Safway Group Holdings LLC
do CT Corporation System, Registered Agent                          c/o CT Corporation System, Registered Agent
160 Mine Lake Court, Suite 200                                      160 Mine Lake Court,Suite 200
Raleigh, NC 27615                                                   Raleigh, NC 27615

Balfour Beatty Construction LLC                                     Balfour Beatty Infrastructure, Inc.
do Corporation Service Company, Registered Agent                    do CT Corporation System, Registered Agent
2626 Glenwood Ave., Suite 550                                       160 Mine Lake Court, Suite 200         ,
Raleigh, NC 27608                                                   Raleigh, NC 27615                   F,
                                                                                                ..4        rzo
BrandSafway LLC                                                     BrandSafway Industries LL           17.1
do Cl'Corporation System,Registered Agent                           do CT Corporation System,Regisfired Ant
160 Mine Lake Court, Suite 200                                      160 Mine Lake Court, Suite 00 Et
Raleigh, NC 27615                                                   Raleigh, NC 27615              C")

BrandSafway Solutions LLC                                           Safway LLC
do CT Corporation System, Registered Agent                          do Bryan M.Pfohl, Registers Ageqb
160 Mine Lake Court, Suite 200                                      200 Horizon Drive, Suite 100
Raleigh, NC 27615                                                   Raleigh, NC 27615-4947

Thyssenkrupp Safway, Inc.                                           Safway Transfer and Storage, Inc.
do Secretary ofState Elaine Marshall, Registered Agent              do Tommy Edd Johnson, Registered Agent
2 South Salisbury Street                                            Rt. 4, Box 34a
Raleigh, NC 27601                                                   Clyde, NC 28721

Balfour Enterprises, Inc.                                           Balfour Beatty Equipment, LLC
do Bryan Keith Gurley                                               do Corporation Service Company
Rt I,Box 533 K                                                      2626 Glenwood Avenue, Suite 550
Concord, NC 28025                                                   Raleigh, NC 27608
          This the 2
                   544 day of June,2019.
                                                 BRENT ADAMS & ASSOCIATES

                                                 0 4040          ;sof
                                                  Mario Thaggar.1 'Tuel
                                                  NC State Bar Number: 34243
                                                  Post Office Box 1389
                                                  Dunn, North Carolina 28334
                                                 (910)892-8177
                                                 (910)892-0652facsimile
                                                  Attorneysfor Plaintff

                                                               9



            Case 5:19-cv-00319-BO Document 1-3 Filed 07/26/19 Page 9 of 9
